This is a suit by the appellee against the appellants, the Marshall 
East Texas Railway Company, the St. Louis Southwestern Railway Company of Texas, and the Missouri, Kansas  Texas Railway Company of Texas, to recover damages for injuries to a shipment of live stock. The case was tried before the court without a jury, and a judgment rendered in favor of appellee for $786.71.
The negligence alleged and relied on upon the trial consisted of unreasonable delays and rough handling. The assignments presented in the briefs of the appellants merely complain that the evidence was insufficient to support the judgment. The court filed findings of fact and conclusions of law. These are not complained of in any of the assignments of error. The facts found are sufficient to justify the conclusions of law and the judgment rendered.
We have also taken pains to examine the statement of facts, and have concluded that the judgment of the court should be affirmed; and it is so ordered.
 *Page 133